WARRACE, Circuit Judge
(dissenting). The only right to use the word “Remington” which the complainant ever acquired from a person of that name was to employ it as a part of the name “Standard Remington Typewriter” in connection with the manufacture and sale of typewriters of the two forms which previous to March, 1886, had been manufactured by E. Remington & Sons. In April, 1888, the complainant registered a trade-mark in the Patent Office consisting of a symbol resembling a seal, red in color, and having in white letters the words “Standard Remington Typewriter.” It has also been accustomed to mark its machines with the words “Remington Standard Typewriter.”
The defendant (I refer to the párty who has assumed the defense of the suit) has been deprived of using its name “Remington-Sholes Company,” upon its own typewriters, machines which vary in appearance so much from those sold by the complainant that a mistake in identity is impossible except by persons who suppose that “Remington Standard Typewriter” or “Standárd Remington Typewriter” and “Remington-Sholes Company” are the same. Doubtless some careless purchasers have been misled, and some unscrupulous dealers have traded on the resemblance imparted by the word “Remington”; but the defendant is not legally or morally responsible for the deception practiced by others. From the inception of its use of the word it has scrupulously sought to avoid any confusion of identity, and, wishing to sell its machines upon their own merits, has industriously pointed out that it had no connection With the Standard Remington Typewriter in its advertisements, circulars, and letters of instructions to sales agents.
If the defendant had selected its name for the purpose of unfair competition in trade With the complainant, the question whether the collocation of the word “Remington” with the other words did not suffice to distinguish its name from the complainant’s name would be of little importance, but there is no evidence that it did this, except the implication created by its selection of the word “Remington”; and if it selected the name from a legitimate motive any such implication is repelled. The facts attending the selection of its name by the defendant in my opinion show quite conclusively that it did so legitimately.
The defendant is the successor in business of a corporation of practically the same name, the “Remington-Sholes Typewriter Company,” which was the successor in business of a concern of which the two Remingtons and Sholes were the owners. I agree with the opinion of the court below in the statement that the situation of the new company relatively to any issues raised here is substantially the same as that of the old company, and the inquiry, therefore, is whether the Remington-Sholes Typewriter Company, in adopting its corporate name, did so legitimately. In 1893 the two Remingtons, sons of the former president of E. Remington & Sons, became interested with Sholes in exploiting a typewriter which the latter had invented, patent*355ed, built, and marked with his name as the “Z. G. Sholes Typewriter,” the two Remingtons buying a three-fourths interest for about $9,000. Shortly afterwards the name of the machine was changed, and it was marked the “Remington-Sholes Typewriter.” Between that time and the spring of 1894 the Remingtons had expended, besides their original purchase money, some six or seven thousand dollars for salaries, .shop rent, and other expenses in exploiting the machine; Franklin Remington devoting himself exclusively to the enterprise. In the spring of 1894, in order to interest others, and procure thereby the capital required for manufacturing the machine upon a commercial scale and establishing business agencies, the Remingtons and Sholes concluded to organize a corporation. Accordingly they organized the Remington-Sholes Typewriter Company, the Remingtons and Sholes owning two-thirds of the stock of that corporation and one-third being given to the new associates. The new company at once purchased the necessary tools and machinery, and cpmmenced manufacturing the machines and .placing them in the market, and until the summer or fall of 1895 its business was managed entirely by Franklin Remington and Sholes. Undoubtedly, in selecting the corporate name, they understood that it might suggest some association with the great concern at Ilion, and to that extent that the word “Remington” was valuable; but that concern was not engaged in the manufacture of typewriters. It was natural that those who had invented the machine, and given all their time and means in introducing it to the public, when they came to organize the corporation which was to represent the culmination of their hopes and efforts, should choose their own name as the corporate name. In doing so I think they were exercising only the common privilege that every man has to use his own name in his own business, provided it is not chosen as a cover for unfair competition. They did not choose the complainant’s .name literally, or so closely that those using ordinary discrimination would confuse the identity of the two names, and the differentiation is sufficient to relieve them of any imputation of fraud.
I think the decision should be reversed, with instructions to dismiss the bill.